Citation Nr: 0831170	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for bilateral eye 
disorders.   
 
3.  Entitlement to service connection for a cardiovascular 
disorder, to include due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision that 
denied service connection for bilateral hearing loss and for 
bilateral eye disorders.  

A December 2003 RO decision denied service connection for a 
cardiovascular disorder, to include as due to Agent Orange 
exposure.  In March 2004, the veteran testified at a Travel 
Board hearing at the RO.  In July 2004, the Board remanded 
this appeal for further development.  The Board remanded this 
appeal again in March 2008 to schedule the veteran for a 
Travel Board hearing at the RO.  The veteran subsequently 
canceled that hearing.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Board notes that the December 2003 RO decision (noted 
above) also denied service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  The veteran 
filed a notice of disagreement in March 2004.  Following the 
Board's July 2004 remand (noted above), a statement of the 
case was issued in October 2007.  The Board observes that the 
March 2008 remand (also noted above) listed the issue of 
entitlement to service connection for diabetes mellitus, to 
include due to Agent Orange exposure.  The Board notes, 
however, that the record does not reflect that a timely 
substantive appeal has ever been submitted as to that issue.  
Thus, the Board does not have jurisdiction over that claim.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  

The Board further notes that in various statements on appeal, 
the veteran raised the issues of entitlement to service 
connection for soft tissue sarcoma, chloracne, and for 
peripheral neuropathy, to include as due to Agent Orange 
exposure, as well as the issue of entitlement to service 
connection for hypertension.  Additionally, in a June 2008 
statement, the veteran's representative raised the issue of 
entitlement to service connection for tinnitus.  Those issues 
are not before the Board at this time and are referred to the 
RO for appropriate action.  

The issues of entitlement to service connection for bilateral 
eye disorders and entitlement to service connection for a 
cardiovascular disorder, to include as due to Agent Orange 
exposure, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's current bilateral hearing loss is the result of 
exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for bilateral hearing loss, 
the Board finds that no further discussion of VCAA compliance 
is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has bilateral hearing loss that 
is related to service.  He specifically alleges that he was 
exposed to acoustic trauma as an explosive ordinance disposal 
specialist, and that this is what caused his bilateral 
hearing loss.  

The veteran served on active duty from December 1961 to 
January 1965.  His DD-214 indicates that his occupational 
specialty was listed as an explosive ordinance disposal 
specialist.  

The veteran's service medical records indicate that at the 
time of the November 1961 enlistment examination, no defects 
were noted with respect to his ears, and his hearing was 
15/15 on whispered voice testing.  An August 1962 examination 
report also reported that no defects were reported with 
respect to the veteran's ears.  An audiological evaluation at 
that time showed pure tone thresholds in his right ear of 0 
(15), 0 (10), 0 (10), and -5 (0) decibels at 500, 1000, 2000, 
and 4000 Hertz.  As to his left ear, pure tone thresholds 
were 5 (20), 0 (10), 5 (15), and 0 (5) decibels at the same 
frequencies.  The October 1964 separation examination report 
indicated that the veteran had no ear defects.  An 
audiological evaluation showed pure tone thresholds in his 
right ear of 5 (20), 5 (15), 10 (20), and 0 (5) decibels at 
500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in his 
left ear were -5 (10), -5 (5), -5 (5), and 0 (5) decibels at 
the same frequencies.  (NOTE: Prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Those are the 
figures on the left and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The service medical records do not show any hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385.  
There is also no evidence of record of hearing loss within 
the year after service as required for a presumption of 
service connection.  

The first post-service evidence of record of any hearing loss 
is in July 2000, decades after the veteran's period of 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

A July 2000 VA treatment entry noted that the veteran 
reported hearing loss, greater in the left ear than the right 
ear, since service.  The examiner reported results indicative 
of a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  The diagnoses were moderately severe to profound 
mixed hearing loss in the right ear and moderate to profound 
mixed hearing loss in the left ear.  An October 2000 entry 
related audiological results that were also indicative of 
bilateral hearing loss in both ears under 38 C.F.R. § 3.385.  
The examiner indicated, as to an assessment, that the 
veteran's right ear was 15 decibels worse than the 
audiological evaluation in July 2000, possibly sensorineural, 
and that his left ear was stable.  

A January 2001 VA treatment entry related an assessment of 
mixed sensorineural hearing loss.  

An October 2001 VA ear disease examination report noted that 
the veteran was complaining of tinnitus by history and 
difficulty hearing.  The diagnoses were tinnitus by history, 
no active ear disease, and bilateral sensorineural hearing 
loss on clinical examination.  There was no indication that 
the examiner reviewed the veteran's claims file.  

An October 2001 VA audiological examination report noted that 
the veteran's chief complaint included bilateral hearing 
loss, more pronounced for the right ear versus the left ear.  
It was noted that the veteran attributed the bulk of his 
hearing problems to his military service.  He stated that he 
served in the Army in the bomb squad and that his duties 
involved the disposal of explosives.  He reported that he was 
exposed to high levels of weaponry noise without hearing 
protection devices.  The veteran related that the onset of 
his hearing loss was during his military service.  It was 
noted that the veteran denied any recreational noise 
exposure, but reported positive occupational noise exposure 
as a truck driver.  The examiner stated that pure tone 
testing and speech recognition testing, using the Maryland 
CNC Test, revealed no consistent or reliable results for the 
left and right ear.  As to an assessment, the examiner 
indicated that no information regarding the veteran's hearing 
status could be determined due to his inability to provide 
consistent or reliable results.  There was no indication that 
the examiner reviewed the veteran's claims file.  

A February 2003 VA ear disease examination report noted that 
the veteran complained of tinnitus by history and difficulty 
hearing.  The diagnoses were tinnitus by history, no active 
ear disease, and bilateral moderate sensorineural hearing 
loss on clinical examination.  The examiner did not indicate 
that the veteran's claims file was reviewed.  

A February 2003 VA audiological examination report noted that 
the veteran reported that he had difficulty hearing with his 
right ear worse than his left ear.  He stated that his 
hearing loss was noticeable in the service in 1964.  It was 
noted that he attributed his hearing difficulties to his 
military service from 1961 to 1965.  He reported an incident 
of acoustic trauma in 1963 when he was struck on the right 
ear with a tailgate from a truck.  He stated that as a result 
of such incident, he suffered from headaches and tinnitus 
that lasted for approximately two to three months.  The 
veteran also indicated that he had significant noise exposure 
for eighteen months as an explosive ordinance disposal 
specialist.  He stated that he was not provided with personal 
hearing protection devices during his military service.  It 
was noted that that the veteran denied recreational and 
occupational noise exposure.  The examiner reported that pure 
tone testing and speech recognition testing, using the 
Maryland CNC Test, revealed no consistent or reliable results 
for the left and right ear.  As to an assessment, the 
examiner indicated that no information regarding the 
veteran's hearing status could be determined due to his 
inability to provide consistent or reliable results.  The 
examiner did not report that the veteran's claims file was 
reviewed.  

Subsequent VA treatment records showed treatment for 
bilateral hearing loss.  For example, a December 2003 VA 
treatment entry showed results indicative of a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

A January 2007 VA ear disease examination report noted that 
the veteran was in the Army from 1961 to 1965 and that he was 
exposed to noise during training and also that he was 
involved with atomic and chemical weapons.  The veteran 
reported that in 1963, he had an injury to the right side of 
his face.  He complained of occasionally tinnitus by history.  
The diagnoses were tinnitus by history, no active ear 
disease, and bilateral sensorineural hearing loss.  The 
examiner commented that after reviewing the veteran's history 
and reviewing his claims file, the veteran had definite noise 
exposure.  It was noted that he had been using a hearing aid.  
The examiner stated that, clinically, the veteran had 
bilateral sensorineural hearing loss, more pronounced on the 
left side and occasional tinnitus by history.  The examiner 
commented that although the audiometry examination could not 
confirm any audiometric results, on clinical grounds, he felt 
that the veteran's "tinnitus and hearing loss, which [had] 
been persistent by using the hearing aid, [was] at least as 
likely as not due to his military service."  

A January 2007 VA audiological examination report noted that 
pure tone averages and speech reception thresholds were not 
in agreement and that the test results were inconsistent and 
unreliable.  The examiner indicated that no statement 
regarding the veteran's current hearing sensitivity or 
opinion could be made for rating purposes without valid and 
reliable responses.  There was no indication that the 
veteran's claims file was reviewed.  

In a September 2007 addendum to the January 2007 VA ear 
disease examination report, the examiner indicated that the 
veteran was evaluated in January 2007, that he was an in the 
Army, and that he had an injury to the left side of his face 
during his period of service.  The examiner stated that the 
veteran's claims file confirmed the fact that he had been 
using a hearing aid and that he had been injured during 
military service.  It was noted that the veteran had 
tinnitus.  The examiner reported that the audiometric 
examination could not be performed and that it was reported 
to be unreliable.  The examiner stated, however, that 
reviewing the veteran's history showed that he had tinnitus; 
that he had an injury; and that on clinical examination, he 
had sensorineural hearing loss.  It was also noted that the 
veteran had a hearing aid from the VA for his sensorineural 
hearing loss that helped with his tinnitus.  The examiner 
indicated that after reviewing the examination, the history 
of the veteran, the fact that he had tinnitus and a hearing 
aid from the VA that helped with his tinnitus which started 
in the military service, he "still [felt] that this 
patient's tinnitus and clinically sensorineural hearing loss 
[were] at least as likely as not due to his military 
service."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that October 2001 and February 2003 VA ear 
disease and audiological examination reports did not discuss 
the etiology of the veteran's bilateral hearing loss.  There 
is also no indication that the veteran's claims file was 
reviewed pursuant to any of those examination reports.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet.App. 229 (1993).  Given such circumstances, those 
examination reports have little probative value in this 
matter.  

The January 2007 VA audiological examination report indicated 
that no statement regarding the veteran's current hearing 
sensitivity or opinion could be made for rating purposes 
without valid and reliable results.  The Board observes that 
there is no indication that the examiner reviewed the 
veteran's claims file.  Additionally, the evidence of record 
does reflect bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  Thus, the Board also finds that the January 2007 VA 
audiological examination report is less probative in this 
matter.  See also Swann, supra.  

The Board observes that the January 2007 VA ear disease 
examination report and the September 2007 addendum to January 
2007 VA ear disease examination report, included opinions 
from the examiner stating that the veteran's bilateral 
hearing loss was as likely as not due to his military 
service.  The Board observes that the VA examiner reviewed 
the veteran's claims file in providing those opinions and 
provided a rationale for his conclusions.  Consequently, the 
Board finds that the opinions provided by the examiner in 
January 2007 and September 2007 are the most probative in 
this matter.  See Wensch v. Principi, 15 Vet.App. 362 (2001).  

The Board observes that the veteran's service medical records 
do show some possible diminished decibel thresholds in his 
ears during service.  Additionally, the veteran's 
occupational specialty was as an explosive ordinance disposal 
specialist and he clearly had noise exposure during service.  
Further, the evidence of record is indicative of current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 and a 
VA examiner has specifically related the veteran's current 
bilateral hearing loss to service.  After reviewing the 
evidence, the Board finds that there is a reasonable basis to 
relate the veteran's current bilateral hearing loss with his 
active duty.  38 C.F.R. § 3.303(d).  Resolving reasonable 
doubt in favor of the veteran, the Board finds that his 
current bilateral hearing loss began in service.  38 U.S.C.A 
§ 5107(b).  The condition was incurred in service, warranting 
service connection.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for bilateral eye disorders.  The Board finds that 
there is a further VA duty to assist the appellant in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service medical records indicate that on 
medical history form at the time of the November 1961 
enlistment examination, the veteran checked that he had eye 
trouble.  The reviewing examiner noted that the veteran 
squinted and had difficulty focusing.  The November 1961 
objective enlistment examination report indicated that the 
veteran had 20/20 vision in both eyes.  As to heterophoria, 
it was noted that the veteran's eyes were normal.  There were 
notations that the veteran's eyes and ophthalmoscopic 
evaluation were normal.  An August 1962 objective examination 
report noted that the veteran's vision was 20/30. As to 
heterophoria, it was noted that ES was 2 and EX was 0, that 
R.H. was 0, and that L.H. was 0.5.   

A September 1962 ophthalmologic consultation report indicated 
a diagnosis that included right hyperphoria.  On a medical 
history form at the time of the October 1964 separation 
examination, the veteran checked that he had eye trouble.  
The reviewing examiner did not refer to any medical issues.  
The October 1964 objective separation examination report 
noted that the veteran had 20/25 vision in both eyes 
corrected to 20/20 in the right eye and 20/25 in the left 
eye.  As to heterophoria, it was noted that there was no 
shift.  There were notations that the veteran's eyes and 
ophthalmoscopic evaluation were normal.  

Post service private and VA treatment records show treatment 
for variously diagnosed eye disorders.  

For example, a September 2001 VA eye examination report noted 
that regarding the veteran's ocular history, he reported that 
he was involved in an explosion in 1964 and that he had 
suffered diplopia since that time.  He stated that the 
diplopia was resolved when he wore glasses.  The diagnoses 
were diabetes mellitus without diabetic retinopathy, 
suspected glaucoma, and right hypertropia with exotropia.  

An October 2004 entry noted that the veteran had a past 
medical history that included diabetes mellitus and glaucoma.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder, as to his claim for service 
connection for bilateral eye disorders.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Additionally, the Board notes that a December 2003 RO 
decision denied service connection for a cardiovascular 
disorder, to include as due to Agent Orange exposure.  In 
March 2004, the veteran's representative expressed her 
disagreement with that determination.  The Board notes that 
the RO has not issued a statement of the case as to the issue 
of entitlement to service connection for a cardiovascular 
disorder, to include as due to Agent Orange exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal. 38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
eye problems since his separation from 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records since August 2007 should be 
obtained.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed bilateral eye disorders.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should diagnose all current eye 
disorders.  Based on a review of the 
claims file, examination of the veteran, 
and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed eye 
disorders are etiologically related to 
the veteran's period of service.  If the 
examiner finds that any diagnosed eye 
disorders are congenital or developmental 
disorders, the examiner should comment on 
whether any such pre-service disorders 
were permanently worsened by service.  

3.  Issue a statement of the case (SOC) 
to the veteran on the issue of 
entitlement to service connection for a 
cardiovascular disorder, to include as 
due to Agent Orange exposure.  If, and 
only if, the veteran completes an appeal 
of this issue, the RO should return the 
case to the Board for appellate review of 
the issue.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
bilateral eye disorders.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  .  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


